Citation Nr: 0935893	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 
2004, for the award of a total disability rating based upon 
individual unemployability (TDIU).

2.  Whether an October 1953 rating decision failing to grant 
service connection for a chronic headache disability and a 
psychiatric disorder should be revised or reversed on the 
basis of clear and unmistakable error. 

3.  Entitlement to an increased initial rating for headaches, 
currently rated 10 percent disabling.

4.  Entitlement to an initial compensable rating for a left 
fifth finger disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that determined an October 7, 1953, rating decision was not 
clearly and unmistakably erroneous by failing to establish 
service connection for a chronic headache condition and 
failing to establish service connection for a mental 
disorder; granted entitlement to a TDIU, effective August 11, 
2004; and assigned a 10 percent rating for headaches and a 
noncompensable rating for a left fifth finger disability.    

In an April 2007 decision, the Board found that the October 
1953 rating decision that failed to grant service connection 
for a chronic headache disability and a psychiatric disorder 
was not clearly and unmistakably erroneous.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a July 2008 Joint 
Motion for Partial Remand  to vacate and remand that April 
2007 decision, an August 2008 Order of the Court remanded the 
claims for readjudication in accordance with the motion.   

In an April 2009 decision, the Board found that the October 
1953 rating decision that failed to grant service connection 
for a chronic headache disability and a psychiatric disorder 
was not clearly and unmistakably erroneous because there was 
no evidence that the Veteran had filed a formal or informal 
claim for entitlement to service connection for these 
disabilities.  The Board also found that the criteria for an 
effective date earlier than August 11, 2004, for the award of 
a TDIU had not been met.  The issues of entitlement to an 
increased initial rating for headaches and entitlement to an 
initial compensable rating for a left fifth finger disability 
were remanded for additional development.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a July 2009 Joint 
Motion for Remand, a July 2009 Order of the Court remanded 
the claims for readjudication in accordance with the 2009 
Joint Motion. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran was granted service connection for headaches in 
an August 2001 rating decision.  He was assigned a 10 percent 
rating effective in September 2000.  The Veteran, through his 
representative, in June 2003 requested that the September 
1953 examination results be addressed with regard to 
establishing service connection and compensation evaluation 
for post traumatic headaches, psychiatric problems with 
entitlement to an earlier effective date of April 1953.  This 
was considered as a claim that the RO's failure in an October 
1953 rating decision to grant service connection for a 
headache condition and a mental disorder amounted to clear 
and unmistakable error.

In the July 2009 Joint Motion, the parties agreed that in the 
July 2008 Joint Motion the Secretary conceded that the record 
as a whole at the time of the October 1953 rating decision 
raised a claim for service connection based on headaches 
secondary to a scalp laceration incurred in service in 1951.  
The Veteran filed a formal claim in June 1953 for service 
connection for lacerations of the scalp, lacerations of the 
left hand and left wrist, and a smashed left ring finger.  At 
a VA examination in September 1953, the Veteran complained of  
having been hit in the head in September 1951 and stated that 
after that, he continued to experience headaches.  On 
orthopedic and surgical examination, he complained of 
frequent left sided headaches in the region of the scalp 
scar.  The Veteran was afforded a psychiatric examination for 
his complaint of headaches in the left fronto-temporal area 
in the region of injury received in September 1951.  The 
diagnosis was chronic, moderate conversion reaction that was 
manifested by cephalalgia.  

The Joint Motion for Remand found that the Veteran's 
application for compensation in 1953 was a claim for 
residuals from his head injury and at a September 1953 VA 
examination he claimed that he had headaches from the injury.  
Although the July 2008 Joint Motion had not discussed the 
September 1953 Report of Medical Examination for Disability 
Evaluation, it did include a concession by the Secretary that 
the record at the time of the October 1953 rating decision 
raised a claim for service connection for headaches secondary 
to the 1951 scalp laceration.  

In proceeding consistent with the findings in the Joint 
Remands, the Board finds that the RO needs to adjudicate the 
implied claim in 1953 for service connection for a chronic 
headache disability and for a psychiatric disorder.  In 
addition, the Veteran's representative requested that if the 
1953 implied claim had not been adjudicated the case should 
be remanded to the RO for adjudication and consideration of 
the proper effective date. 

Also, the 2009 Joint Motion remanded the issue of entitlement 
to an effective date earlier than August 11, 2004 for a TDIU.  
That issue is inextricably intertwined with the claims for 
higher initial ratings for a left fifth finger disability and 
headaches which were remanded by the Board in an April 2009 
decision as those claims have been pending since September 
and October 2000, respectively.  As the claim for an earlier 
effective date for a TDIU is inextricably intertwined with 
the claims for higher initial ratings for a left fifth finger 
disability and headaches previously remanded, the claim for 
an earlier effective date is remanded pending the 
adjudication of the inextricably intertwined claims.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The claims for increased ratings for headaches and a left 
fifth finger disability were remanded in April 2009 and it 
appears that the development requested in that remand remains 
in progress.  Therefore, the Board will remand those claims 
so that the indicated development may continue.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Adjudicate the 1953 implied claim of 
entitlement to service connection for 
headaches as a residual of a scalp 
laceration incurred in 1951 and for a 
psychiatric disability manifested by 
headaches, as identified in the Joint 
Motions for Remand.  If any action is 
adverse to the Veteran, inform him of his 
appeal rights.

2.  Complete that action requested in the 
April 2009 remand with regard to the 
claims for increased ratings for headaches 
and a left fifth finger disability.

3.  Then, readjudicate the issues on 
appeal.  If action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

